UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4399


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRITNEY JOYCE ROBINSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:17-cr-00027-IMK-MJA-3)


Submitted: December 31, 2018                                      Decided: January 7, 2019


Before KEENAN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amy L. Austin, LAW OFFICE OF AMY L. AUSTIN, PLLC, Richmond, Virginia, for
Appellant. William J. Powell, United States Attorney, Wheeling, West Virginia, Zelda E.
Wesley, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       The district court sentenced Britney Joyce Robinson to 41 months’ imprisonment

after Robinson pled guilty to maintaining a drug-involved premises, in violation of

21 U.S.C. § 856(a)(1) (2012). On appeal, Robinson contends that the district court erred

in calculating her Sentencing Guidelines range. Finding no reversible error, we affirm.

       Robinson first contends that the district court erred in failing to credit her for

acceptance of responsibility. See U.S. Sentencing Guidelines Manual § 3E1.1 (2016).

We review the district court’s denial of the acceptance of responsibility adjustment for

clear error, United States v. Jeffery, 631 F.3d 669, 678 (4th Cir. 2011), but its

determination that it lacked the authority to grant the adjustment de novo, United States v.

Hargrove, 478 F.3d 195, 198 (4th Cir. 2007). We accord “great deference to the district

court’s decision because the sentencing judge is in a unique position to evaluate a

defendant’s acceptance of responsibility.” United States v. Dugger, 485 F.3d 236, 239

(4th Cir. 2007) (alteration and internal quotation marks omitted). To earn a USSG

§ 3E1.1 reduction, “a defendant must prove to the court by a preponderance of the

evidence that [she] has clearly recognized and affirmatively accepted personal

responsibility for [her] criminal conduct.” United States v. Bolton, 858 F.3d 905, 914

(4th Cir. 2017) (internal quotation marks omitted).

       We conclude that the district court did not err in denying Robinson the reduction

for acceptance of responsibility.     Although Robinson argues that the district court

concluded that she was not eligible for the reduction as a matter of law, the record shows

that the district court denied Robinson the adjustment based on the factors identified in

                                             2
the Guidelines commentary. See USSG § 3E1.1 cmt. n.1(A). The district court found

that Robinson’s testimony at the sentencing hearing was not credible and conflicted with

her admission in the plea agreement that she was responsible for the cocaine located in a

bedroom closet. We conclude that the district court did not clearly err in making this

finding.

       Robinson’s reliance on our decision in Hargrove is misplaced. In Hargrove, a

defendant pled guilty to three controlled substance charges and went to trial on a charge

that he violated 18 U.S.C. § 924(c) (2012). 478 F.3d at 197-98. The district court denied

Hargrove the reduction for acceptance of responsibility on the controlled substance

offenses, finding that it lacked the authority to grant the reduction because Hargrove went

to trial on the § 924(c) offense. Id. at 198. We determined that the § 924(c) trial did “not

render him ineligible for the reduction because [the § 924(c) count] is not subject to

grouping with the [controlled substance] offenses, is not factored into determining the

guidelines offense level, and cannot be the basis for an acceptance of responsibility

reduction.” Id. at 201. Here, by contrast, Robinson pled guilty to one offense and

contested relevant conduct that went to the heart of the Guidelines calculations.

Accordingly, we conclude that the district court did not err in denying Robinson a

reduction for acceptance of responsibility.

       Robinson also contends that the district court erred in applying an enhancement

under USSG § 2D1.1(b)(12) (“the premises enhancement”) because USSG § 2D1.8 does

not refer to the specific offense enhancements under USSG § 2D1.1(b).              Because

Robinson failed to object to the application of the premises enhancement, we review this

                                              3
issue for plain error. United States v. Aplicano-Oyuela, 792 F.3d 416, 422 (4th Cir.

2015). “To satisfy plain error review, the defendant must establish that: (1) there is a

sentencing error; (2) the error is plain; and (3) the error affects [her] substantial rights.”

Id. We retain discretion to “cure the error, and should not do so unless the error seriously

affects the fairness, integrity or public reputation of judicial proceedings.” Id. (internal

quotation marks omitted). “In the ordinary case, . . . the failure to correct a plain

Guidelines error that affects a defendant’s substantial rights will seriously affect the

fairness, integrity, and public reputation of judicial proceedings.” Rosales-Mireles v.

United States, 138 S. Ct. 1897, 1911 (2018).

       We conclude that the district court did not plainly err in applying the premises

enhancement. Under USSG § 2D1.8(a)(1), Robinson’s base offense level was calculated

using “[t]he offense level from [USSG] § 2D1.1 applicable to the underlying controlled

substance offense.”     “A cross reference (an instruction to apply another offense

guideline) refers to the entire offense guideline (i.e, the base offense level, specific

offense characteristics, cross references, and special instructions).” USSG § 1B1.5. And

under USSG § 2D1.1(b)(12), a defendant receives a 2-level enhancement if she

“maintained a premises for the purpose of manufacturing or distributing a controlled

substance.” Robinson fails to cite any case that has adopted her interpretation of USSG

§ 2D1.8(a), and we “cannot correct an error pursuant to plain error review unless the

error is clear under current law.” United States v. Harris, 890 F.3d 480, 491 (4th Cir.

2018) (brackets omitted).



                                              4
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            5